83914: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32473: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83914


Short Caption:FROST (MALIK) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):83535


Lower Court Case(s):Clark Co. - Eighth Judicial District - C356514Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMalik FrostMichael L. Becker
							(Las Vegas Defense Group, LLC)
						Michael V. Castillo
							(Las Vegas Defense Group, LLC)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						John L. Giordani, III
							(Clark County District Attorney)
						


RespondentCarolyn Ellsworth


RespondentEighth Judicial District Court Dept. 12


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/15/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


12/15/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-35675




12/15/2021AppendixFiled Appendix to Petition for Writ. (SC)21-35676




02/02/2022Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)22-03564




02/23/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)22-05940




02/23/2022AppendixFiled Real Party in Interest's Appendix to Answer to Petition for Writ. (SC)22-05942




10/13/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-32334




10/17/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." SNP22  - JH/LS/DH. (SC)22-32473





Combined Case View